WOODLEY, Presiding Judge.
The offense is the unlawful possession of marihuana; the punishment, 23 years.
The appellant made affidavit before the Deputy District Clerk of the trial court on January 31, 1964, stating: “M. N. Garcia no longer is my attorney; no attorney now represents me,” and that he desired to withdraw his appeal and accept his sentence.
Mr. Garcia, counsel of record for the appellant, raised objection to the motion of his client to dismiss the appeal.
Thereafter, a second affidavit of the appellant made before the same Deputy District Clerk, in the presence of the trial judge, was forwarded to this Court “to confirm the fact that I do not wish to pursue said appeal and I hereby again request that the Court of Criminal Appeals dismiss the same and that M. N. Garcia is not my attorney.”
The motion of counsel of record, Garcia, subsequently filed, for continuance of hearing on the affidavit to dismiss the appeal and require the, official court reporter to furnish a complete statement of facts is overruled.
The appellant’s motion is granted and the appeal is dismissed.